Citation Nr: 0629846	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  99-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected sinusitis.  

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected bronchial asthma.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to January 
1990.  His awards and decorations included the Combat 
Infantryman Badge, Purple Heart Medal, and Army Commendation 
Medal with V device.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO in 
Newark, New Jersey.   

During the pendency of the appeal, because the veteran moved, 
the control of his claims file was transferred to the 
jurisdiction of the RO in Philadelphia, Pennsylvania.  



FINDINGS OF FACT

1.  The service-connected sinusitis currently is not shown to 
be manifested by the residuals of radical surgery with 
chronic osteomyelitis or near-constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  

2.  The service-connected bronchial asthma currently is not 
shown to be manifested by a disability picture reflected by 
testing results of an FEV-1 or FEV-1/FVC of 40 to 55 percent 
of predicted, at least monthly visits to a physician 
requiring care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for service-connected sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.96 including 
Diagnostic Code 6513 (2006).  

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
7107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.96 including Diagnostic Code 6602 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased initial ratings for his service-connected 
sinusitis and bronchial asthma.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In a letter, dated in October 2004, the RO informed the 
veteran that, in order to establish an increased rating for 
his service-connected disability, the evidence had to show 
that such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice was not sent to the veteran 
until after the initial rating decision in December 1998.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  

Moreover, the SOC and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In a letter, dated in August 2006, the RO notified the 
veteran of the considerations set forth in Dingess.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Indeed, in its October 2004 letter, the RO requested that the 
veteran submit additional evidence in support of his 
increased rating claims.  As yet, however, no such evidence 
has been received.  

The Board also notes that, in July 2006, the veteran was 
scheduled for an examination to determine the extent of his 
service-connected sinusitis and bronchial asthma.  In the 
following month, he also was scheduled for a hearing before a 
Veterans Law Judge.  

However, the veteran did not report for the examination or 
the scheduled hearing.  Consequently, the Board must make its 
decision based on the evidence that is currently on file.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his increased rating claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In a December 1998 decision, the RO granted service 
connection and assigned 30 percent ratings for sinusitis and 
bronchial asthma.  Each rating became effective on August 12, 
1997.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this regard, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


A.  Sinusitis

The veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  A 30 percent rating is warranted for 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Note 
following 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514.  

A careful review of the evidence, including reports of VA 
respiratory examinations performed in April 1998 and April 
2000, shows that the veteran's sinusitis is manifested by 
nasal congestion, occasional nasal discharge and occasional 
sinus headaches.  While the veteran's sinusitis has been 
recurrent despite aggressive treatment with medication, there 
are no clinical reports of antibiotic therapy since 1996.  

There is evidence of sinus surgery for nasal polyps in the 
late 1990's.  However, there is no evidence of associated 
osteomyelitis or of recent incapacitating episodes.  

In fact, the report of the latest VA examination indicates 
that, in the face of all the therapy, the veteran was doing 
quite well.  While he was not able to perform strenuous 
activities, such as running or jogging, he had no difficulty 
performing the activities of daily life.  Moreover, as late 
as October 2004, he was working two jobs.  

Such findings more nearly reflect the criteria for the 30 
percent rating currently in effect for sinusitis.  
Accordingly, an increased rating is not warranted.  


B.  Bronchial Asthma

Bronchial asthma is rated in accordance with 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  A 30 percent rating is 
warranted when the FEV-1 is 56 to 70 percent of predicted, 
or; when the FEV-1/FVC is 56 percent to 70 percent of 
predicted, or; when inhalational anti-inflammatory medication 
is required.  

A 60 percent rating is warranted when the FEV-1 is 40- to 55-
percent of predicted, or; when the FEV-1/FVC is 40 to 55 
percent of predicted, or; when at least monthly visits to a 
physician are required for care of exacerbations, or; when 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  

In the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  Note following 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

A careful review of the evidence, including reports of VA 
respiratory examinations performed in April 1998 and April 
2000, shows that the veteran's asthma was manifested 
primarily by expiratory wheezing; an FEV1 of at least 
67 percent of predicted; and an FEV1/FVC of at least 69 
percent of predicted.  

Although such manifestations require the use of inhalational 
anti-inflammatory medication, the veteran reported that he 
missed work only occasionally due to asthma.  As noted, he 
reported working two jobs; while he was not able to perform 
strenuous activities, he had no difficulty performing the 
activities of daily life.  

Moreover, there is no competent evidence of record that the 
veteran has had any recent exacerbations of asthma or that he 
has required intermittent courses of systemic corticosteroids 
to treat his asthma.  Indeed, during his April 1998 VA 
examination, he reported that he had not had a severe attack 
for five years.  

Such manifestations more nearly reflect the criteria for the 
30 percent rating for asthma currently in effect.  
Accordingly, an increased initial rating is not warranted.  

In arriving at these decisions, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected sinusitis and asthma have been generally 
consistent since August 12, 1997, the date that service 
connection and the 30 percent ratings became effective.  

In this regard, the Board notes that, from January 1996 
through September 1997, the veteran was followed for his 
sinusitis and asthma by or through Allergic Disease 
Associates and the Deborah Heart and Lung Center.  

Although an FEV1 of 45 percent was noted in December 1996, 
numerous pulmonary function tests showed that the veteran's 
FEV1 and FEV1/FVC were at least 61 percent of predicted 
(March 1997).  

During that period, the veteran did require inhalational 
anti-inflammatory medications, but he did not have an acute 
exacerbation of his asthma or require intermittent courses of 
systemic corticosteroids.  

Such history is generally consistent with the more recent 
findings for sinusitis and asthma.  Therefore, there is no 
reasonable basis to invoke the principle of staged ratings as 
noted in Fenderson.  



ORDER

An increased initial rating for the service-connected 
sinusitis is denied.  

An increased initial rating for the service-connected 
bronchial asthma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


